



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Poirier, 2016 ONCA 582

DATE: 20160720

DOCKET: C60530

Weiler, Simmons and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffrey Michael Charles Poirier

Appellant

Matthew Gourlay and Christine Mainville, for the
    appellant

Croft Michaelson, Q.C., for the respondent

Heard: April 25, 2016

On appeal from the conviction entered on September 5,
    2014 and the sentence imposed on September 10, 2015 by Justice John Desotti of
    the Superior Court of Justice, sitting without a jury.

Weiler J.A.:

A.

Overview

[1]

The Sarnia police sought and obtained a general search warrant on
    information from five proven reliable confidential informants that the
    appellant, an addict and drug dealer, concealed the drugs he sold in his rectum
    until he made a sale. The general warrant authorized the appellants detention,
    until he has a bowel movement, significant enough to satisfy the Officers [
sic
]
    monitoring  that no packages exists [
sic
] within the rectum of Jeffrey
    Poirier if, upon arrest, the appellant refused to cooperate with the police
    and voluntarily remove the packages of drugs from his rectum.

[2]

The police arrested the appellant and took him to the police
    lockup where he was read the terms of the warrant, strip searched and placed in
    a special dry cell with no running water or usable toilet, meaning that when
    he wanted to go to the bathroom, he would have to tell police, who would then
    take him to a commode so police could monitor his excretions. This is known as
    a bedpan vigil search. The appellant spoke with his counsel.

[3]

In all, the appellant was detained at the police station for a total of
    43 hours before being brought before a justice of the peace. For the first 21
    to 22 hours, the appellant was handcuffed to the bars of his cell above his
    head and he could only reach as low as his chest. During the last half of the
    appellants detention, he was not chained to the bars of his cell. For approximately
    nine hours, he was provided with oven mitts to wear over his hands, which were
    duct taped together. He continued to be handcuffed.

[4]

Within the first 24 hours of his detention, the appellant eliminated
    three packages of drugs from his rectum, containing crystal methamphetamine and
    heroin. After the appellant excreted a fourth and final package of drugs around
    8:30 p.m., and about 30 hours after his initial detention, the police were
    satisfied the appellant had no more drugs in his rectum, and they removed the
    handcuffs and oven mitts from his hands. He was brought before a justice of the
    peace the next morning.

[5]

Over the period of his detention, the appellant underwent severe
    withdrawal symptoms because of his addiction. Except for police supervision, no
    provision was made for his condition to be monitored

[6]

At his trial, the appellant brought a
Charter
application to exclude the drugs from admission into evidence under s. 24(2).
    He alleged that the general warrant was unlawful and that he had been subject
    to arbitrary detention and imprisonment under s. 9, that the manner in which
    the bedpan vigil search was carried out violated his rights under s. 8, and
    that his right to security of the person had been violated under s. 7.

[7]

The trial judge held that the appellants
Charter
rights were
    not violated and that, even if they were, he would not have excluded the
    evidence. He convicted the appellant of possession for the purpose of
    trafficking heroin (1.5 ounces), cocaine (7 grams), and crystal methamphetamine
    (2 ounces). The trial judge also found the appellant guilty of simple
    possession of a small quantity of hydromorphone. He sentenced the appellant to ten
    years imprisonment less credit for presentence custody.

[8]

The appellant appeals both his conviction and sentence.

[9]

In relation to conviction, the appellant makes five submissions:

1)

A general warrant cannot issue for a bedpan vigil search because a
    bedpan vigil search is not a search; it is a detention. In any event any search
    conducted pursuant to a general warrant can only involve a detention of short
    duration.

2)

The terms of the warrant were defective because they purported to authorize
    non-compliance with s. 503 of the
Criminal Code
requiring that an
    accused person be taken before a justice of the peace without unreasonable
    delay and in any event within a period of 24 hours.

3)

The manner in which the warrant was executed was unreasonable and breached
    the appellants rights under s. 8 of the
Charter
.

4)

The appellants detention jeopardized his right to life and security of
    the person under s. 7 of the
Charter
because the monitoring of his
    medical condition was inadequate.

5)

The evidence obtained should have been excluded pursuant to s. 24(2) of
    the
Charter
.

[10]

In response, the Crowns submissions may be summarized as follows:

1)

A bedpan vigil search is a type of search that can be authorized
    pursuant to a general warrant.

2)

While the general warrant could not authorize non-compliance with s. 503
    of the
Criminal Code
,
the first 24 hours of the appellants detention were not an arbitrary detention
    that violated his rights under s. 9 of the
Charter
because the bedpan
    vigil search was also authorized as a search incident to the common law power
    of arrest.

3)

The manner in which the search was executed was reasonable under
    s. 8 of the
Charter
, bearing in mind the need to ensure that the
    appellant did not attempt to extract the drugs from his rectum and consume
    them.

4)

There was no violation of s. 7 of the
Charter
; medical oversight
    of the appellant was not required because this was not a situation where the
    appellant had consumed the drugs.

5)

If there was a violation of the appellants
Charter
rights, the
    breach does not warrant exclusion of the evidence of the drugs which were
    recovered during the first 24 hours of the appellants detention. Only the
    evidence of the drugs obtained after 24 hours should be excluded. As a result,
    the Crown asks that the conviction appeal be dismissed.

[11]

I would allow the conviction appeal. A bedpan vigil search is a search.
    It is a type of search that can be authorized pursuant to a general warrant under
    s. 487.01 of the
Criminal Code,
but, in this case, the warrant was
    invalid because its language purported to authorize detaining the appellant
    indefinitely without bringing him before a justice of the peace, thereby
    violating s. 503 of the
Criminal Code.
The provisions of s. 503 of the
Criminal Code
are mandatory and cannot be overridden by the terms of a
    general warrant.

[12]

The Crowns submission that the search was nevertheless valid as a
    common law search incident to arrest must also be rejected. Quite apart from
    the effect of a breach of s. 503 on the appellants
Charter
rights, a search
    incident to arrest must be executed in a reasonable manner and this was not
    done. The manner in which the search was carried out was not proportionate to
    the crime alleged and the circumstances. It did not have regard for the
    appellants personal dignity as much as possible, or for medical concerns
    specific to the appellant. Accordingly, the trial judge erred in holding that
    there was no violation of the appellants rights under the
Charter
.

[13]

As a result of the trial judges error in concluding that the
    appellants rights under the
Charter
were not breached, no deference
    to his s. 24(2) analysis is warranted. Applying the factors in
R. v. Grant
,
    2009 SCC 32, [2009] 2 S.C.R. 353, I would hold that, in the circumstances, the
    administration of justice would be brought into disrepute if the drugs were
    admitted into evidence, and I would exclude the evidence. Therefore, I would
    allow the appeal, set aside the appellants convictions and order an acquittal
    on all charges.

[14]

Although the Crown concedes that the sentence imposed was too long,
    having regard to my conclusion respecting the conviction appeal, the sentence
    appeal is moot.

[15]

The details surrounding the facts, the trial judges reasons, and my
    analysis of the issues follow.

B.

Facts

[16]

Police received information from five confidential informants that the
    appellant was actively dealing in heroin, methamphetamine, and oxycodone in
    Sarnia. These sources all indicated that the appellant stored significant
    quantities of drugs in plastic baggies in his rectum, only briefly removing the
    drugs to make a sale before returning the drugs to his rectum.

[17]

On the basis of this and other information, police sought a general
    warrant under s. 487.01 of the
Code
that would, after police received
    information that the appellant was in possession of a large quantity of heroin
    or crystal methamphetamine, authorize the appellants detention until the drugs
    could be recovered from his rectum.

[18]

The general warrant was granted on November 20, 2012. Its terms read as
    follows:

1. When one of five proven, reliable Confidential
    Sources referred to in this Application provides information that [the
    appellant] is currently in possession of a large supply of Heroin and/or
    Crystal Methamphetamine, Officers of the Sarnia Police will locate [the
    appellant] at the first opportunity outside of a dwelling residence and
    immediately place him under arrest at that time for possession for the purpose
    of trafficking Heroin and/or Crystal Methamphetamine.

2. [The appellant] will be brought to the Sarnia
    Police Station. The warrant will be shown and explained to [the appellant].

3. [The appellant] will be given an opportunity to
    contact his legal counsel.

4. [The appellant] will be taken to a cell where his
    actions will be constantly monitored by officers of the same sex.

5. [The appellant] will be given the opportunity to
    do one of the following:

i) Voluntarily, in the presence of Officers of the
    same sex, remove the package of Heroin and/or Crystal Methamphetamine from his
    rectum. If [the appellant] does voluntarily remove only a single package from
    inside of his rectum, [the appellant] will still be required to provide a bowel
    movement which will satisfy the Officers belief that there are no more drugs
    inside of his rectum. This is due to the information provided by all Sources
    with respect to the amounts of drugs and multiple packages that [the appellant]
    will conceal up inside of his rectum at all times, in order to ensure that all
    of the drugs have been removed or vacated from inside of [the appellant]s
    rectum.

ii) Voluntarily have a bowel movement, in the
    presence of Officers of the same sex, significant enough to dislodge the
    package of Heroin and/or Crystal Methamphetamine from inside of his rectum, or
    enough to satisfy Officers monitoring that no further packages exists within
    his rectum.

6. Should [the appellant] refuse to cooperate with
    the provisions outlined in the terms and conditions found in Appendix A, then
    [the appellant]s detention shall continue until he has a bowel movement,
    significant enough to satisfy the Officers monitoring to remove the package of
    Heroin and/or Crystal Methamphetamine or, to have a bowel movement significant
    enough to satisfy the Officers monitoring that no packages exists within the
    rectum of [the appellant].

[19]

After police received a tip from one of their confidential sources that
    the appellant was in possession of heroin, crystal methamphetamine, cocaine,
    and other substances, and that the drugs were packaged to be inserted in his
    rectum, the warrant was executed on December 5, 2012. The appellant was
    arrested at 1:32 p.m. and transported to the Sarnia police station. He was
    strip searched in an open-door room; the search was inadvertently recorded by a
    video camera. He was read the terms of the warrant.

[20]

Following an attempt to reach counsel, at 2:10 p.m. the appellant was
    placed, alone but under the watch of officers, in a special dry cell that was
    modified to have no running water and a covered sink and toilet bowl. He
    eventually spoke with counsel. In the dry cell, the appellant was handcuffed
    to the bars of the cell such that he could sit or lie down on a bench next to
    the cell door, but only reach as low as his chest.

[21]

The appellant was held in this manner until 11:21 a.m. on December 6, at
    which point police placed oven mitts on his hands, secured with duct tape, to
    provide him with more freedom of movement, but still prevent him from accessing
    his rectal area. While he remained handcuffed, he was no longer chained to the
    bars of the cell.

[22]

Around noon on December 6, the appellant asked to be taken to the
    commode and voluntarily passed two packages, each of which contained 28 grams
    of crystal methamphetamine. The appellant told the officers that that was all
    he was carrying, but there was no sign of a significant bowel movement in the
    commode and only a small amount of watery stool.

[23]

At 1:05 p.m., the appellant voluntarily passed another package, this one
    containing 28 grams of heroin. The appellant again claimed that this was the
    last package, but there was no actual bowel movement in the commode.

[24]

Later that evening, police received information from one of their
    confidential informants that they should recover a package containing brown
    heroin, cocaine, methamphetamine and pills. This information was relayed to the
    appellant.

[25]

At 8:10 p.m., the appellant asked when his handcuffs would be removed
    and police indicated that would happen when the terms of the general warrant
    were met. The appellant then asked to use the commode and produced a
    significant stool. The stool contained a package which held five smaller
    plastic bags containing: (i) 14 grams of heroin; (ii) seven packets of heroin each
    weighing .6 grams; (iii) one gram of cocaine; (iv) eight Dilaudid pills (each
    of which was 8 mg); and (v) two packages of cocaine each weighing 3.5 grams.

[26]

At this point, the police were satisfied that the appellant had no
    further drugs inside him. The appellants handcuffs were removed and he was
    moved out of the dry cell. He was later advised that he would be charged with
    possession of crystal methamphetamine, heroin, cocaine and Dilaudid, all for
    the purpose of trafficking.

[27]

The police explanation for detaining the appellant in the manner they
    did was that they did not want him to be able to remove the drugs from his
    rectum and perhaps swallow them or somehow destroy or conceal them. The door to
    the appellants cell was left open so that officers monitoring the appellant
    could enter quickly if needed, to prevent the destruction of evidence, or to
    check on the appellants medical condition.

C.

Discussion

[28]

As set out below, I am of the view that the general warrant was
    defective, in that it did not account for the provisions of s. 503 of the
Criminal
    Code
. Because the availability of a general warrant for a bedpan vigil
    search has not been previously considered at the appellate level, I will
    address whether a general warrant can issue for a bedpan vigil search,
    including whether it is a search. I will then go on to consider the defect in
    the general warrant in this case. Finally, I will address the Crowns argument
    that the search, even if not authorized by the general warrant, was authorized
    as a valid search incident to arrest.

(1)

A bedpan vigil search is a search that can be authorized by a general
    warrant

[29]

Section 487.01(1) of the
Criminal

Code
enables a judge
    to issue a warrant authorizing a peace officer to:

use any device or investigative technique or
    procedure or do any thing described in the warrant that would, if not
    authorized, constitute an unreasonable search or seizure in respect of a person
    or a persons property if

(a) the judge is satisfied by information on oath
    in writing that there are reasonable grounds to believe that an offence against
    this or any other Act of Parliament has been or will be committed and that
    information concerning the offence will be obtained through the use of the
    technique, procedure or device or the doing of the thing;

(b) the judge is satisfied that it is in the best
    interests of the administration of justice to issue the warrant; and

(c) there is no other provision in this or any
    other Act of Parliament that would provide for a warrant, authorization or
    order permitting the technique, procedure or device to be used or the thing to
    be done.

[30]

In this case, I would hold that the requirements of s. 487.01(1) were
    met. The issuing judge was satisfied that there were reasonable grounds to
    believe that the appellant had trafficked drugs; given the issuance of the
    warrant and the harm to society from illicit drug trafficking, it can be
    inferred he was satisfied that the second requirement was also met; finally, no
    other provision in the
Criminal Code
or any other Act of Parliament
    provides for a warrant, authorization or order permitting a bedpan vigil search.

[31]

The appellant argues that, while s. 487.01 authorizes investigative
    methods that would otherwise be deemed to violate a persons protected right
    against unreasonable search and seizure under s. 8 of the
Charter
, it
    does not authorize a detention to perform the investigation. While
    acknowledging that a search and a detention may overlap, the appellant submits
    that anything more than a transitory detention must be specifically authorized
    by the
Criminal Code.
The appellant cites the DNA warrant provisions
    in the
Criminal

Code
, which specifically authorize both the
    taking of a DNA sample and a deprivation of liberty to obtain the sample, by
    way of example.

[32]

The appellant submits that the general warrant was unlawful in that it
    contemplated the appellants detention in circumstances that would violate s. 9
    of the
Charter
,

an independently protected constitutional
    right to be free from unauthorized and unlawful detentions.


[33]

The respondent submits that a general warrant can authorize a search
    together with any detention that is necessarily incident to the search, citing
    this courts implicit recognition of this fact in
R. v. H. (T.G.),
2014
    ONCA 460, 120 O.R. (3d) 581, at paras. 26 and 48.

[34]

I disagree with the appellants submission that a general warrant cannot
    issue for a bedpan vigil search because of the length of the detention
    involved. The common sense principle underlying the jurisprudence is that a general
    warrant to search includes doing what is reasonably necessary to carry out the
    search, and may include detention. The length and nature of detention required must
    take into consideration the nature of the search to be conducted and the
    necessity to conduct that type of search.

[35]

I begin my analysis by noting Austin J.A.s observation in
R. v.
    Noseworthy
(1997), 33 O.R. (3d) 641 (C.A.), at para. 11:

Section 487.01 does not provide simply for seizing things which
    are evidence, contraband or instrumentalities, but rather it provides for the
    doing of any thing which will yield information concerning an offence, thus
    paralleling the breadth of the informational privacy interests protected by s.
    8 of the
Charter
. [Citation omitted.]

[36]

In the same vein, MacPherson J.A. noted in
R. v. Ha
, 2009 ONCA
    340, 96 O.R. (3d) 751, at para. 26, that s. 487.01 speaks to
any
situation in which the police seek judicial
    authority to do something that, absent that authority, would constitute a
    breach of s. 8 of the
Charter
:

Section 487.01 recognizes that Parliament
    cannot anticipate or imagine all investigative means or techniques that are or
    will become available to the police. Section 487.01 focuses not on authorizing
    specific techniques, at least where there is no interference with bodily
    integrity, but rather on whether the public interest in authorizing the
    specific investigative technique in issue is sufficiently strong in the
    circumstances to overcome an individual's constitutional right not to be
    subject to an unreasonable search or seizure.

[37]

It should also be noted that a general warrant can issue
    when temporal flexibility is required:
R. v. TELUS Communications Co.
,
    2013 SCC 16, [2013] 2 S.C.R. 3, at para. 69. As well, a general warrant can
    incorporate a term that leaves the precise timing of the execution of the
    warrant to the police: see
R.

v. Lucas
,

2014
    ONCA 561, 121 O.R. (3d) 303, at paras. 181-82;
R. v. Paris
,

2015
    ABCA 33, 588 A.R. 376, at paras. 19-20.

[38]

The fact that a bedpan vigil search takes time and involves
    detention does not make it any less a search. In
R. v. Greffe
, [1990]
    1 S.C.R. 755, Lamer J. for the majority held, at p. 796, that he was not
    persuaded that there was any immediate necessity to conduct a rectal search of
    the appellant; he observed that if there were reasonable and probable grounds
    to believe the accused was a drug courier, then surely the detention of the
    accused in order to facilitate the recovery of the drugs through the normal
    course of nature would have been reasonable. Similarly, having regard to all
    the circumstances here, the police had reasonable grounds to believe that the
    appellant was a drug dealer who carried the drugs in his rectum, and to conduct
    a passive bedpan vigil search for them.

[39]

In
H. (T.G.)
, after observing that the powers
    granted to the police under a general warrant should be carefully delineated
    and narrowly construed, Doherty J.A. added at paras. 47-48: There is  a
    difference between a narrow construction of the terms of a warrant and a
    reading that would effectively neuter the search authorized by the warrant.
    Apart from measures that would compromise bodily integrity, he held that the
    authority under a general warrant to view a part of a persons body, in that
    case viewing and photographing the accuseds anal area, necessarily includes
    directing the person to position or move his body so as to allow a full
    viewing. The issue of the accuseds detention was not specifically raised at
    trial or on appeal in that case. However, the court recognized that the
    execution of the general warrant resulted in the accuseds detention from the
    time he was taken from his home until he was released.

[40]

Thus, I would hold that the fact that a bedpan vigil search takes time
    and involves the detention of the individual while the search is carried out
    does not make it any less a search.

[41]

Section 487.01(1) is subject to the limitation set out in s. 487.01(2),
    which provides that the section cannot be construed as to permit interference
    with the bodily integrity of any person.

[42]

Bodily integrity is not defined in the
Criminal Code
, nor am
    I aware of any jurisprudence defining the term in the context of s. 487.01(2).
    However, the Supreme Court of Canadas comments on the nature of a bedpan vigil
    search in
R. v. Monney
, [1999] 1 S.C.R. 652, are instructive.

[43]

In
Monney
, at paras. 29 and 47, the Supreme Court held that the
    detention of a person suspected of having drugs on or about his person
    pursuant to s. 98 of the
Customs Act
, R.S.C. 1985, c. 1 (2nd Supp.),

for over five hours until he produced urine or a bowel movement, was a
    search and seizure within the meaning of s. 8 of the
Charter
.

[44]

The court noted that, given the passive nature of a bedpan vigil
    search, it is not an invasive procedure, and is analogous to a category two
    strip search. As to whether a bedpan vigil search interferes with a persons
    bodily integrity, Iacobucci J. stated, at paras. 47-48:

There is no doubt that Canadians expect treatment that
    recognizes a strong sense of modesty concerning bodily functions. A traveller
    who is detained in a drug loo facility and compelled to produce either a
    urine or bowel movement under supervision is subject to an embarrassing
    process. In my view, however, a passive bedpan vigil is not as invasive as a
    body cavity search or medical procedure such as the administration of emetics.
    In this sense, the right to bodily integrity is not to be confused with
    feelings of modesty, notwithstanding their legitimacy.

While I conclude that the compelled production of a urine
    sample or bowel movement is an embarrassing process, it does not interfere with
    a persons bodily integrity, either in terms of an interference with the
    outward manifestation of an individuals identity, as was the central concern
    in [
R. v. Stillman
, [1997] 1
    S.C.R. 607]
, or in relation to the intentional application of
    force, as was relevant in [
R. v. Simmons
, [1988] 2 S.C.R. 495].

[45]

I appreciate that one important distinction between
Monney
and
    this case is that
Monney
involved a border crossing search where the
    state interest in protection of the public is greater and an individuals
    expectation of privacy is lower. Different considerations as to whether the
    search took place in a manner that was reasonable apply. In
R. v. Golden
,
    2001 SCC 83, [2001] 3 S.C.R. 679, at paras. 73-74, the Supreme Court explicitly
    stated that the border context was central to the analysis of whether the strip
    search and bedpan vigil search in
Monney
were reasonable. But importantly,
    the court did not indicate that what constituted a search was different.

Further,
in this case we are not dealing
    with the standard of suspects on reasonable grounds, as was the case in
Monney
,
    but the higher standard of reasonable grounds to believe that an offence has
    been or will be committed.

[46]

Further, the court in
Monney
also pointed out a second
    important distinction that is apt. At para. 44, the court held:


A second important distinction between the circumstances of
    this appeal and those present in
Stillman
is that the customs
    officers, in detaining the respondent in this case and subjecting him to a
    passive "bedpan vigil", were not attempting to collect bodily samples
    containing personal information relating to the respondent.

[47]

I note that in its recent decision in
R. v. Saeed
, 2016 SCC 24,
    at paras. 46-47, Moldaver J., citing
Monney
, confirmed that an
    accuseds privacy interest in his own bodily fluids does not extend to drugs
    contained in his bodily waste. The drugs sought were not bodily samples
    containing personal information related to the accused. The characterization of
    a bedpan vigil search as a search does not change. (See also
R. v. Jen
,
    2014 NWTTC 6, 303 C.R.R. (2d) 143, for an example of a case in which a bedpan
    vigil search was upheld in the domestic context.)

[48]

I would hold that a bedpan vigil search meets the criteria for a general
    warrant set out in s. 487.01(1) and s. 487.01(2) and does not constitute
    interference with bodily integrity.

[49]

To summarize, a bedpan vigil search is a search within the
    meaning of s. 8 of the
Charter
. A general warrant issued under s.
    487.01 can authorize a bedpan vigil search. The fact that detention of the
    individual is necessary to conduct a bedpan vigil search does not, in itself,
    make the warrant invalid. The appellants submission to the contrary does not
    accord with the weight of judicial authority. I would reject this ground of
    appeal.

[50]

I would, however, echo the comments of Doherty J.A. in
H. (T.G.)
,
    at para. 47, that powers granted to the police in any general warrant must be
    carefully delineated and narrowly construed. As I will discuss below, the
    general warrant in this case failed to account for s. 503 of the
Criminal
    Code
, which constitutes a failure to adequately circumscribe the power
    granted to the police. Given this, and the fact that the delineation of police
    powers will be case specific and will vary depending on the circumstances, I
    need not address whether the general warrant in this case adequately delineated
    police powers.

(2)

The general warrant was defective on its face because it did not take s.
    503 of the
Code
into account

[51]

Section 503(1) of the
Criminal Code
requires a peace officer
    who arrests a person, with or without a warrant, to bring the person before a
    justice of the peace, where a justice is available, without unreasonable delay
    or in any event within 24 hours of arrest.

[52]

The Crown rightly concedes that the terms of a general warrant cannot
    override s. 503, which is mandatory. Parliament has not seen fit to provide for
    a warrant authorizing a detention beyond that which is permitted by s. 503,
    and it is not for the courts to invent such authority.

[53]

Further, the Crown acknowledges that the police, in obtaining a general
    warrant to conduct the bedpan vigil search, were seeking to avoid the
    provisions of s. 503 of the
Code
. Const. Vosburg testified he
    thought that because a provincial court judge is a higher authority than a
    justice of the peace, the judge could authorize non-compliance with s. 503.
    When the justice issued the general warrant, the police believed they had
    received an exemption from compliance with s. 503. Const. Vosburg did not seek
    a legal opinion from a Crown attorney as to whether his understanding was
    correct.

[54]

Finally, while no term of the general warrant expressly authorized
    non-compliance with the provisions of s. 503, the warrant does not set out any
    outer limit of time during which the appellant could be detained.

[55]

Indeed, the officers and the trial judge all accepted that the
    appellants detention violated s. 503, but appeared to presume that the general
    warrant could supersede compliance with the section. The trial judge never
    considered whether the warrant could legally do what it purported to do, and
    erred in apparently concluding that the general warrant permitted non-compliance
    by the police with the provisions of s. 503.

[56]

In my view, the general warrant was defective in that it did not provide
    that the appellants detention, until he excreted the drugs in his rectum, was
    subject to the requirement that the appellant be brought before a justice of
    the peace without unreasonable delay pursuant to s. 503.

[57]

Section 503 reflects an important fundamental right in our society, namely,
    the liberty of the subject, which is not to be taken away except in accordance
    with the law:
R. v. Simpson
(1994), 88 C.C.C. (3d) 377 (N.L.C.A.), at
    p. 386-87, revd on other grounds, [1995] 1 S.C.R. 449. In holding that
    the accuseds detention was arbitrary in
R. v. Truchanek
(1984), 39
    C.R. (3d) 137 (B.C. Co. Ct.), Hogarth Co. Ct. J. stated, at pp. 170-71:

[E]ven if the detention was but for hours, even if the
    detention was to obtain evidence of the commission of a serious crime, the
    deliberate illegal refusal to present [the accused] according to law was in my
    view a matter of vital importance for the people of this community, as it opens
    up to the police the idea that any one of us who has the misfortune to be
    arrested could be held for any length of time in order to extract a confession,
    to locate evidence and, for that matter, for any other purpose at their whim.

[58]

Compliance with s. 503 is not simply a matter of form. Nor does it
    matter that the appellant may not likely have been released by a justice of the
    peace while the bedpan vigil search was being conducted. If the police had
    complied with s. 503, the manner in which the appellant continued to be
    detained would have been subject to court supervision. The appellants
    detention would have changed from being a detention pursuant to the execution
    of the general warrant to a court monitored detention that ensured the ongoing protection
    of the appellants
Charter
rights.

[59]

The valid investigative purpose that the bedpan vigil search serves is
    not undermined by compliance with s. 503. As the Crown recognized, it would
    have been open to the police to take the appellant before a justice by
    telephone. Moreover, a justice can remand an arrested individual to prison for
    up to three days at the request of the prosecutor under s. 516 of the
Code
.
    Prison is defined in s. 2 of the
Code
as including a lock-up, and
    therefore the cells at the police station would appear to come within that
    definition. The police could have telephoned a justice of the peace and asked for
    the appellant to be remanded into their custody at the police station for up to
    three days, or until the appellant had expelled the drugs from his rectum,
    whichever was sooner.

[60]

For this reason, I also cannot accept the Crowns submissions that there
    was a violation of s. 503 only after the appellant had been detained for 24
    hours, and consequently, that there was no violation of s. 8 in obtaining the drugs
    excreted prior to 24 hours having elapsed.

[61]

First, section 503 requires that the appellant be brought before a
    justice of the peace without unreasonable delay, not just within 24 hours. Instead,
    24 hours represents the outer limit:
R. v. Storrey
,

[1990] 1
    S.C.R. 241, at p. 256. Given the apparent availability of a telephone
    appearance, the Crowns argument must be rejected.

[62]

Second, the submission creates an artificial divide in what was one
    course of conduct. In
R. v. Pino
, 2016 ONCA 389, released following
    the hearing of this appeal, Laskin J.A. held, at para. 48, that evidence
    obtained prior to a
Charter
infringement may still be considered to
    have been obtained in a manner that violated the
Charter
. Laskin
    J.A. further suggested, at para. 72, that, when considering whether the
    obtained in a manner requirement in s. 24(2) was met in a given case, courts
    should consider, among other things, that [t]he requirement may be met where
    the evidence and the
Charter
breach are part of the same transaction
    or course of conduct and that [t]he connection between the evidence and the
    breach may be causal, temporal, or contextual, or any combination of these
    three connections. Even if the Crown were correct that the appellants rights
    were only breached after 24 hours, there is no doubt on the facts of this case
    that the evidence obtained and the
Charter
breach would be both temporally
    and contextually linked.

[63]

For these reasons, I find that the general warrant was defective and did
    not authorize the search carried out in this case.

(3)

Assuming a bedpan vigil search can be conducted incident to arrest, in
    the circumstances, the search was not carried out reasonably

[64]

The Crown submits that even if the warrant is invalid, the search that
    took place was nonetheless authorized as a search incident to arrest at common
    law. The Crown relies on
R. v. Cornell
, 2010 SCC 31, [2010] 2 S.C.R.
    142, at para. 24, which states: The role of the reviewing court in assessing
    the manner in which a search has been conducted is to appropriately balance the
    rights of suspects with the requirements of safe and effective law enforcement,
    not to become a Monday morning quarterback.

[65]

For a warrantless search incident to arrest to be a lawful search, the
    Crown must show: 1) the appellants arrest was lawful; 2) the search was for a
    valid objective related to the arrest such as the discovery and preservation of
    evidence; and 3) the search was executed in a reasonable manner: see
Cloutier
    v. Langlois
, [1990] 1 S.C.R. 158, at p. 186;
R. v. Fearon
, 2014
    SCC 77, [2014] 3 S.C.R. 621, at para. 27;
Saeed
, at para. 37; see also
R. v. Amare
, 2014 ONSC 4119, at paras. 83-86, per Hill J., affd 2015
    ONCA 673, for a very helpful summary of the governing principles and
    jurisprudence concerning the police authority to search without a warrant
    incident to arrest, as well as the principles governing arrest based upon
    information from confidential informants.

[66]

In this case, the police had reasonable and probable grounds to arrest
    the appellant given the information they had received from their confidential
    informants that the appellant was in possession of a large quantity of drugs. The
    arrest was therefore lawful and the first requirement was met.

[67]

The search was conducted in pursuit of valid purposes connected to the
    arrest, including protecting evidence from destruction at the hands of the
    arrestee, and discovering evidence which could be used at trial: see
R. v. Caslake
,
    [1998] 1 S.C.R. 51, at para. 19;
R. v. Nolet
, 2010 SCC 24, [2010] 1
    S.C.R. 851, at para. 49. The police had reasonable and probable grounds to
    believe the bedpan vigil search would afford evidence of the offence for which
    the appellant was arrested. The police had reliable information from their
    informants that the appellants practice was to secret the drugs he sold in his
    rectum and, importantly, the police had also been informed that the drugs had
    been packaged for insertion into his rectum. The crucial link between the
    location and purpose of the search incident to arrest and the grounds for the
    arrest was therefore present: see
Golden
,

at paras. 98-99;
Fearon
,
    at para. 24.

[68]

I recognize that the jurisprudence holds that the general framework of
    the common law power to search incident to arrest must be modified so that the
    common law search power complies with s. 8 of the
Charter
in light of
    the particular law enforcement and privacy interests at stake in this context:
    see
Fearon
, at paras. 14-15. For this reason and as noted above, the
    police must have reasonable and probable grounds to believe the bedpan vigil
    search will afford evidence of the offence for which the appellant was arrested
    as well as reasonable and probable grounds to arrest: see
Saeed
, at
    paras. 74-78.

[69]

Having regard to the great harm wrought by illicit drugs and the lack of
    privacy interest in waste expelled from the body in allowing nature to take its
    course (see
Monney
, at para. 45) I would be prepared to hold that the second
    requirement of a search incident to arrest is also met.

[70]

However, even accepting that the first two requirements of a search
    incident to arrest are met in this case, the search was not valid because it
    was not conducted in a reasonable manner.

[71]

In
Cloutier
, LHeureux-Dubé J. dealt with
    whether a frisk search as incidental to the common law power to arrest without
    a warrant was lawful. After holding, at para. 62, that the purpose of the
    search must be related to the objectives of the proper administration of
    justice and not to intimidate, ridicule or pressure the accused in order to
    obtain admissions, LHeureux-Dubé J. held:
The search must not be
    conducted in an abusive fashion, and in particular the use of physical or
    psychological constraint should be proportionate to the objective sought and
    the other circumstances of the situation.

[72]

In
R. v. McGuffie
, 2016 ONCA 365, at para. 49, Doherty J.A.
    stated:

Section 8, like s. 9, is reflective of an individual's right to
    be left alone by the state absent justification for state interference with the
    individual. The constitutional protection in s. 8 rests on the fundamental
    belief that privacy, in its various manifestations, is an essential
    precondition to individual liberty and security of the person. State intrusion
    upon privacy must be reasonable; that is, any law authorizing an intrusion must
    be reasonable and the manner in which the intrusion is effected must be
    reasonable. [Citations removed.]

[73]

I begin first with the strip search of the appellant. Although it was
    reasonable to carry out the search on the basis of the information received by
    police that the appellant may have concealed drugs within or on his person, the
    search was carried out in a manner that violated the appellants right to
    privacy. It was not conducted in a private area, but an area where one could
    see into the room; it was inadvertently video recorded. Rather than proceeding
    incrementally so as to ensure that the appellant was not completely undressed
    at any one time, the appellant was completely naked for a period of time: see
Golden
,
    at para. 101 (conditions 7 and 8).

[74]

The bedpan vigil search of the appellant was also carried out in an unreasonable
    way. The appellant was handcuffed to the bars of his cell using three sets of
    handcuffs that were linked together for the first 21 to 22 hours of his
    detention. The handcuffs allowed the appellant to sit or lie on a steel bench
    or roll over, but prevented him from moving his hands below his chest.

[75]

At the very least, the chaining of the appellant to the bars of his cell
    does not meet the requirement that the use of physical constraint be
    proportionate to the objective, or strike an appropriate balance between the
    need for effective law enforcement and the appellants interests in privacy and
    dignity. A lesser restriction (oven mitts duct taped to the appellants hands
    while handcuffed), proved equally effective at preventing the appellant from
    removing or consuming the drugs, and allowed the appellant greater freedom of
    movement. This restraint was also less demeaning to the appellants dignity.

[76]

Moreover, the appellant was lodged in his cell in long johns and only
    given his track pants to wear overtop after a day had gone by. He had no proper
    bed, and, initially, no bedding. Only after he complained of being cold, likely
    due to his withdrawal symptoms, was he given a blanket.

[77]

A further factor going to the unreasonableness of the search is the
    police indifference to the appellants right to security of the person, one of
    the three protections afforded by s. 7 of the
Charter
. The right to security
    of the person is engaged when state action has the likely effect of impairing a
    persons health: see
Monney
,

at para. 55. It takes on an
    especially important role where investigative techniques employed by the
    police, such as a bedpan vigil search, are conducted in a manner that has the
    potential to endanger a detainees health.

[78]

The right to security of the person also includes
    protection of the psychological integrity of an individual. That is, the right
    protects against serious state-imposed psychological stress: see
Blencoe
    v.
British Columbia
(Human Rights
    Commission)
, 2000 SCC 44, [2000] 2 S.C.R. 307, at
    para. 57.

[79]

Two aspects of this case raise concerns. First the police were aware
    that the appellant was an addict. From Const. Vosburgs casual conversation
    with a doctor, he knew that the appellants withdrawal symptoms would be like getting
    the flu times ten, and that Tylenol could provide some relief. Yet even
    knowing this, and as the appellant began to show symptoms of withdrawal, the
    police made no provision for measures to ease the appellants discomfort such
    as having a doctor assess him for prescription medication, or provide for
    medical administration of ordinary Tylenol. There is no question that the
    police simply failed to minimize the appellants discomfort during his
    detention.

[80]

Second, during the initial phase of the investigation, the police
    believed that the appellant potentially had heroin and crystal methamphetamine,
    in fairly large quantities, stored in his rectum. Const. Vosburg testified he
    was not overly concerned that the packages in the appellants rectum might rupture,
    given the information that this was where the appellant regularly stored the
    drugs he sold, and the fact the appellant seemed to display no concern for
    himself. However, this does not take into consideration the prolonged period of
    time over which the drugs could remain in the appellants rectum if he were
    unwilling to eliminate them.

[81]

The only medical plan the police had was that if the officers observed
    signs of medical distress they would call an ambulance or take the appellant
    directly to the hospital. They did not know, however, what risks to the
    appellants health would arise if drugs from a packet were to break apart in
    his rectum, how long it would take before any signs of medical distress would
    arise, how long it would take to get him to the hospital or to obtain an
    ambulance, or whether that time was likely to be sufficient to ensure that
    serious health repercussions did not ensue.

[82]

In my opinion, the police have a duty to take reasonable steps to ensure
    that the accuseds safety and security of the person are not compromised as a
    result of the nature of the search. Reasonable steps can only be taken if the
    police inform themselves as to the risks of the procedure they are carrying
    out.

[83]

I find support for my position in the jurisprudence. In
Chaoulli
    v. Quebec (Attorney General)
, 2005 SCC 35, [2005] 1 S.C.R. 791, at para.
    118, McLachlin C.J. and Major J. held that delays in obtaining medical treatment
    which affect patients physically and psychologically trigger the protection of
    s. 7 of the
Charter
 since delays in medical treatment can result in
    serious physical pain, or even death.

[84]

Further,
Monney
stands for the proposition that, when
    confronted with a person in custody who has ingested drugs, state authorities
    need to take reasonable steps to ensure that persons safety and security of
    the person. However, in
Monney
, the Supreme Court considered the
    threat to the appellants security of the person to be self-induced because he
    was told to advise the customs officers if he felt unwell or wished to see a
    doctor and he did not do so. In this case, it appears the appellant was not
    so-advised. In any event, the appellant testified that he asked the police to
    see a doctor but no effort was made to comply with his request. The trial judge
    made no finding on the point.

[85]

No evidence was before the court as to any meaningful distinction
    between the health risks presented by a person who has ingested drugs, and a
    situation like this where the appellant was believed to be storing significant
    quantities of a variety of drugs inside his rectum.

[86]

Having regard to the evolution of s. 7 jurisprudence, and the preplanned
    circumstances of the appellants detention, the failure of the police to ensure
    that serious repercussions to the appellants health would not ensue from his
    prolonged detention, or from any possible delay in obtaining medical treatment
    in the event of an emergency, is an aggravating circumstance that makes the
    manner of the search and seizure even more unreasonable.

[87]

The trial judge erred in holding that the police conducted the search in
    an appropriate manner. While the trial judge rightly acknowledged that the unusual
    method of concealing drugs by the appellant warranted the use of a dry cell
    and watchful observation by the police for medical distress, in addition to
    noting the fact that the appellant was given cigarette breaks, food and water, the
    trial judge did not consider whether the physical restraint of the appellant
    was proportionate and whether it interfered with his privacy and dignity as
    little as possible. Nor did the trial judge consider the serious deficiency in
    police efforts to understand and plan for the medical risks to the appellant.

[88]

I conclude that the manner in which the search was carried out was a
    flagrant breach of the appellants rights under s. 8 and aggravated by the
    police indifference to his rights under s. 7.

[89]

Finally, in my view, the failure by the police to bring the appellant
    before a justice of the peace without delay constitutes an arbitrary detention
    contrary to s. 9 of the
Charter.
As

the Court of Appeal
    for Newfoundland and Labrador stated in
Simpson
,

a violation
    of s. 503 must be viewed as an arbitrary detention whether the failure to
    comply with s. 503 was deliberate or simply neglectful. I agree with that
    conclusion.

(4)

The evidence obtained should have been excluded pursuant to
    s. 24(2) of the
Charter

[90]

An application to exclude evidence under s. 24(2) of the
Charter
requires the court to assess and balance the effect of admitting evidence obtained
    in a manner that violates
Charter
-protected rights on societys
    confidence in the justice system having regard to: (1) the seriousness of the
Charter-
infringing
    state conduct; (2) the impact of the breach on the
Charter-
protected
    interests of the accused; and (3) societys interest in the adjudication of the
    case on its merits: see
Grant
, at para. 71. Under the
Grant
analysis, the first two factors pull towards the exclusion of the evidence,
    while the third pulls towards its admission; in practical terms, the third
    inquiry is important when one, but not both, of the first two inquiries pull
    strongly towards the exclusion of the evidence: see
McGuffie
, at
    paras. 62-63.

[91]

Because the trial judge erred in principle in not recognizing the
    cumulative effect of the
Charter
breaches that took place, no
    deference is owed to his analysis under s. 24(2):
McGuffie
, at
    para. 64.

[92]

The Crown submits that the seriousness of the
Charter
-infringing
    conduct in this case is attenuated by the good faith of the police who believed
    that the warrant exempted them from the requirement to bring the appellant
    before a justice of the peace under s. 503. In
Grant
,

at
    para. 75, McLachlin C.J. and Charron J. acknowledged that good faith on the
    part of the police can reduce the need for the court to disassociate itself
    from the police conduct. However, they also identified what good faith conduct
    is not:

[I]gnorance of
Charter
standards must not be rewarded
    or encouraged and negligence or wilful blindness cannot be equated with good
    faith. Wilful or flagrant disregard of the
Charter
by those very
    persons who are charged with upholding the right in question may require that
    the court dissociate itself from such conduct. It follows that deliberate
    police conduct in violation of established
Charter
standards tends to
    support exclusion of the evidence. [Citations omitted.]

[93]

While I accept that the police conduct in this case is somewhat
    mitigated by their efforts to seek judicial authorization, it does not excuse
    the overall conduct of the police in this case. The failure to bring the
    appellant before a justice of the peace without delay is only one part of the
    picture. As discussed, that breach was compounded by a demonstrated disregard
    for the appellant`s privacy, dignity, health and safety. In these
    circumstances, I do not accept that the officers were acting in good faith.

[94]

With respect to the second requirement under
Grant
,

the
    impact of the
Charter
breaches in this case was not merely fleeting
    and technical; it was prolonged and serious.

[95]

In this case, the first two
Grant
factors militate strongly in
    favour of excluding the evidence. Although the offences were serious, and the
    evidence obtained was real evidence, consideration of this third factor does
    not outweigh the first two, and I would exclude the drug evidence under s.
    24(2).

D.

Disposition

[96]

Given the exclusion of evidence under s. 24(2), I would accordingly set
    aside the appellants convictions, and order that he be acquitted on all
    charges.

Released: (K.M.W.) July 20, 2016

K.M Weiler J.A.

I agree Janet
    Simmons J.A.

I agree G.J. Epstein
    J.A.


